Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 13-20 are pending and they are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathaiah (US 2012/0059929 A1) in view of Richardson (US 8,510,448 B2).
As to claim 13, Ramanathaiah teaches one or more tangible, non-transitory computer-readable storage media having stored thereon executable instructions to:
enumerate, on a host system, tab processes of a multi-process web browser (each browser window may include one or more tabs; accordingly, a second column of the table 700 is a " Tab" column. In this example, the tabs of each browser window are enumerated and a value of the enumeration appears in the column. The tabs may be enumerated according to the order in which the tabs were created using the browser application, the order in which the tabs appear on a screen when displayed, or in any suitable manner, paragraphs [50]-[54]);
a browser application may have an ability to store a tab state such that, if a browser application is closed or is terminated by an operating system, upon restarting the browser, a user may be provided an opportunity to have the tabs of the browser appear in the previous state, which may include re-requesting content from appropriate servers. If the browser was restarted during occurrence of a network problem and attempts to provide content according to previous tab states, paragraphs [40]-[43]) the candidate process having associated therewith a domain name (a set of one or more criteria may applied to content of a tab of a browser window in order to determine whether or not the tab should be refreshed upon detection of restoration of network connectivity. Criteria may relate to indications that content is likely dynamic or static. Criteria may relate to a variety of aspects of content, such as whether the content itself includes metadata identifying itself as dynamic, protocols used to transfer content, and the like. For instance, a tab having content retrieved using HTTP may be given a "Yes" value in an appropriate location in the "Refresh" column unless other criteria indicate that a "No" value should be used, paragraphs [52]-[53]).
Ramanathaiah does not teach query a domain name repository for preferred resources for the domain name; and determine that the host system has an available resource to boost the candidate process. However, Richardson teaches query a domain name repository for preferred resources for the domain name (the one or more DNS name servers of the content broker 111 can be authoritative to resolve client computing device DNS queries corresponding to the registered domain names of the content broker resolve the DNS query, the content broker 111 can maintain service provider selection criteria regarding the processing of requests for each resource…  The service provider selection information can include the total number of requests obtained by the content broker 111 (measured directly or indirectly) for a resource over a defined period of time, trends regarding an increase/decrease in requests for the resource, a current financial cost associated with the delivery of the resource by the network storage provider, quality of service metrics measured by the network storage provider 110 or CDN service provider 106, additional criteria provided by the content provider, col. 10, line 62-col. 11, line 14);
determine that the host system has an available resource to boost the candidate process (With reference now to FIG. 4C, upon receipt of the requested content, the client computing device 102A, such as through a browser software application, begins processing any of the markup code, col. 10, line 62-col. 11, line 14); and
assign to the candidate process an increased share of the available resource (the determined/projected volume of request information can include the total number of requests obtained by the content broker 111 for a resource over a defined period of time, trends regarding an increase/decrease in requests for the resource, col.11, lines 38-64).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of query a domain name repository for preferred 

As to claim 14, Richardson teaches the instructions are further to identify the candidate process as belonging to a class of processes not to be deprivileged after losing focus (an application manager, executable by the one or more computer processors, to classify computer applications according to a time at which each of the computer applications was last in focus such that the classification of the computer applications is based on, claims 15-16).\

As to claim 15, Richardson teaches the class includes downloads and multimedia processes (the CPU 701 loads computer-executable process steps from the storage medium 712 or other media into a field of the RAM 710 in order to execute software programs. 15, lines 2-15).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathaiah (US 2012/0059929 A1)in view of Richardson (US 8,510,448 B2)further in view of Etelson (US. 2005/0246705).
As to claim 16, Ramanathaiah and Richardson do not teach assigning to the candidate process an increased share of the available resource comprises deprivileging other processes. However, Etelson teaches assigning to the candidate process an increased share of the available resource comprises deprivileging other processes (the task of re -allocating resources increases in complexity where one or more consumers are granted more resources than the others, paragraphs [16]-[20]).


As to claim 17, Etelson teaches the other processes include browser processes that have lost focus (the browser application, col. 18, lines 50-63; an application window of one of the terminated computer applications lost focus, claims 1-4).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanathaiah (US 2012/0059929 A1) in view of Richardson (US 8,510,448 B2) further in view of otsubo (US 2019/0394163 A1).
As to claim 18, Ramanathaiah and Richardson do not query a system profile for a list or class of non-browser processes that are not to be deprivileged. However, otsubo teaches  the instructions are further to query a system profile for a list or class of non-browser processes that are not to be deprivileged (receiving, at the web server, a uniform resource locator (URL) entry from an internet browser, wherein the internet browser is executed on a remote computing device communicatively connected to the web server via a network; determining whether the URL entry includes a valid query string, wherein the valid query string includes a query symbol followed by text indicating a request filename; and in response to determining that the URL entry includes the valid query string, querying the file system as a data source for a matching file having 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of to query a system profile for a list or class of non-browser processes that are not to be deprivileged as taught by Etelson into Ramanathaiah and Richardson to allow download, restricts download, displays error message, and logs transaction.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathaiah (US 2012/0059929 A1) in view of Tkinsey (US.2006/0242229 A1).
As to claim 19, computer-implemented method of providing operating system (OS)-integrated management of resources for a web browser, comprising:
enumerating open processes for the web browser (each browser window may include one or more tabs; accordingly, a second column of the table 700 is a " Tab" column. In this example, the tabs of each browser window are enumerated and a value of the enumeration appears in the column. The tabs may be enumerated according to the order in which the tabs were created using the browser application, the order in which the tabs appear on a screen when displayed, or in any suitable manner, paragraphs [50]-[54]);
a browser application may have an ability to store a tab state such that, if a browser application is closed or is terminated by an operating system, upon restarting the browser, a user may be provided an opportunity to have the tabs of the browser appear in the previous state, which may include re-requesting content from appropriate servers. If the browser was restarted during occurrence of a network problem and attempts to provide content according to previous tab states, paragraphs [40]-[43]);
marking a process belonging to an open tab or window as a candidate for resource boosting (a browser application may have an ability to store a tab state such that, if a browser application is closed or is terminated by an operating system, upon restarting the browser, a user may be provided an opportunity to have the tabs of the browser appear in the previous state, which may include re-requesting content from appropriate servers. If the browser was restarted during occurrence of a network problem and attempts to provide content according to previous tab states, paragraph [43]).
identifying a resource for the candidate according to a URL accessed by the candidate (as another example, if a user selects, through a browser application, a hyperlink included with content displayed by the browser application, a request for corresponding content is routed over the Internet from the client device 202 to a web server 206 that is able to respond to the request 202 with content corresponding to the URL of the hyperlink selected by the user, paragraphs 34-36).

However, Tkinsey teaches interoperating with the OS to increase the candidate’s access to the resource (A virtual service client (VSC) is a software module which consumes a service offered by a VSP. The VSC appears to the operating system in which it runs as hardware, or as a plug-in module that takes the place of a module that managed physical hardware. Also, a VSC can enable a partition to acquire non-hardware services from a non-hardware oriented VSP. A combination of VSPs and VSCs in a partitioned environment can provide isolation, fault tolerance, and chained and aggregated services… increasingly more complex chained partitions functions may be added by adding different VSPs and VSCs in partitions, assigning computer resources to the added VSPs and offering the new services to other VSCs, paragraphs [20]- [24; [36]-[40]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of identifying a resource for the candidate according to a URL accessed by the candidate; interoperating with the OS to increase the candidate’s access to the resource as taught by tkinsey into Ramanathaiah to allows multiple virtual machines, each operating in their own isolated partition, to run on a host computer; therefore, efficiency allocate resources.

As to claim 20, querying a URL repository for preferred resource data for the URL (making computing activities increasingly Web browser or network-oriented, paragraphs [56]-[63]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/               Primary Examiner, Art Unit 2195